Case 6:14-cv-06015-GAP-EJK Document 54 Filed 07/02/20 Page 1 of 2 PageID 788




                           UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

   HAURY’S AUTO BODY, INC., et al.,

                         Plaintiffs,

   v.                                                                        Case No: MDL 2557
                                                                            6:14-cv-6015-Orl-31EJK

   STATE FARM MUTUAL AUTOMOBILE
   INSURANCE COMPANY, et al.,

                         Defendants.


                                                ORDER
          By order dated August 17, 2015, the Court dismissed Plaintiffs’ Complaint with leave to

   amend (Doc. 35). Plaintiff did not file an amended complaint, so the dismissal became final and

   the file was closed on November 20, 2015 (Doc. 44).

          In the meantime, the GEICO defendants filed a motion for attorney fees pursuant to 28

   U.S.C. § 1927 and the Court’s inherent power, contending that Plaintiffs filed the Complaint in

   bad faith (Doc. 37). Plaintiffs responded to the motion (Doc. 40), and GEICO filed a reply (Doc.

   42).

          Under the maxim that the best defense is a good offense, Plaintiffs filed their own motion

   for sanctions (Doc. 39), to which GEICO responded (Doc. 41).

          In its order closing this case (Doc. 44), the Court retained jurisdiction to consider GEICO’s

   pending motion for attorney fees once the MDL appellate proceedings were concluded. Those

   proceedings have now been concluded. Quality Auto vs. State Farm, 917 F.3d. 1249 (11th Cir.

   2019) (en banc); Auto. Alignment & Body Serv., Inc. v. State Farm Mut. Auto. Ins. Co., 953 F.3d
Case 6:14-cv-06015-GAP-EJK Document 54 Filed 07/02/20 Page 2 of 2 PageID 789




   707 (11th Cir. 2020); and Crawford's Auto Ctr., Inc. v. State Farm Mut. Auto. Ins. Co., 945 F.3d

   1150 (11th Cir. 2019).

          Since a split panel of the 11th Circuit initially concluded in the Quality Auto case that all of

   Plaintiffs’ claims were viable, and the 11th Circuit en banc opinion upheld at least one of their

   claims, the Court cannot conclude that Plaintiffs’ Complaint was filed in bad faith. Therefore,

   Defendants’ motion (Doc. 37) is DENIED.

          Plaintiffs’ motion (Doc. 39) is also without merit and is DENIED.

          DONE and ORDERED in Chambers, Orlando, Florida on July 2, 2020.




   Copies furnished to:

   Counsel of Record
   Unrepresented Party




                                                    -2-
